 In the Matter of PHILADELPHIA TERMINAI.s AUCTION Co.andPHILA-DELPIHA TYPOGRAPHICAL UNION, No. 2Case No. R-417.3.-Decided September X4,19.1 2Jurisdiction:auction service industry..Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; eligibility determined by pay roll pre-ceding strike ; election necessary.Unit Appropriate for Collective Bargaining:employees of Company's printingdepartment.Mr. T. E. 211ontgomer"y,of Philadelphia, Pa., for the Company.Mr. Benjamin R. Simons,of Philadelphia, Pa., for the I. T. U.Mr. Edward Davis,of Philadelphia, Pa., for Local 929.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Philadelphia Typographical Union, No.2, of the International Typographical Union, herein called the I. T. U.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Philadelphia Terminals Auction Co.,Philadelphia, Pennsylvania, herein called the Company, the NationalLabor Relations Board provided an appropriate hearing upon duenotice before Robert H. Kleeb; Trial Examiner. Said hearing washeld at Philadelphia, Pennsylvania on August 14 and 18, 1942. TheCompany, the I. T. U., and Produce, Poultry, Fish & Oystermen Driv-ers & Helpers Union, Local 929, of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, hereincalled Local 929, appeared, participated, and were afforded full oppor-tunity to be, heard, to examine and cross-examine witnesses, and tointroduce evidence bearing' upon the issues.At the beginning of thehearing Local, 929 made a motion to dismiss the petition upon theground that the Board had no jurisdiction of the proceeding. Saidmotion was renewed at the close of the hearing. The Trial Examinerreserved ruling on the motion.For the reasons hereinafter stated saidmotion is hereby denied.The Trial Examiner's rulings made at thehearing, are free from prejudicial error and are hereby affirmed.44 N. L. II B, No. 78'454 PHILADELPHIA TERMINALS AUCTION co.455Uponthe entire record in the case,the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY. _Philadelphia Terminals Auction Co. is a New Jersey corporationlicensed to do business as an auction company by the State of Penn-sylvania.It maintains its office and principal place of business inPhiladelphia,Pennsylvania,where it* renders a sales service as auc-tioneer for owners and shippers of fruit and produce and conductsdaily auction sales at the terminals of the Pennsylvania and Baltimore& OhioRailroads.The produce handled by the Company, whichis chiefly fruit,is forwarded,by rail or boat, by the owners or shippersfrom California,Texas,and Florida,and prior to the war, from Italyand Spain,to their'respective agents,receivers,or brokers in thePhiladelphia produce market.The Company takes no part in theshipping, receiving, unloading, or delivery of the produce.It neitherbuys'nor takes title to any of the produce-The Company's sole serv-ice is to sell the produce at public auction.For the rendition of thisservice, it first receives from the agents,receivers,or brokers,railroadmanifests of the produce shipped, from which it prepares and printssales catalogues, then checks the produce, and usually within 24 hoursof the delivery of the produce,sells at public auction to some 250regular buyers.These buyers consist of chain store organizations,jobbers, wholesalers,and retailers, about 10 percent of whom operatein the States of Delaware and New Jersey.During.1941 the Company handled for sale ,at auction approxi-'mately 12,500 carloads of produce and its gross sales amounted ap-,proximately to $190,000,000.During this period approximately 3percent of.the gross sales was made to buyers from outside the StateofPennsylvania.The Company's printing department, which isinvolved herein, prepares and prints the sales catalogues which arefirst placed in racks outside the printing room and then affixed ,tothe side of the railroad cars,where they are secured by the pros-pective buyersshortlyprior to the sales.The contention of Local 929 that the Company is not engagedin commercewithin the meaning of the National LaborRelationsAct since the service the Company renders is wholly performed withinthe State of Pennsylvania, is without merit.The Company's opera-tions form an integral function in the shipment of large quantitiesof produce from their States of origin to their ultimate destinationsin other States, and an interruption of the performance ,of the Com-pany's service by reason of a labor dispute would dislocate the move-ment of the produce, much of which is perishable,and would therebyburden and obstruct commerce, and the free flow of commerce. 456DECISIONS OF NATIONAL LABOR RELATIONS, BOARDWe find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.'If.THE ORGANIZATIONS INVOLVEDPhiladelphia Typographical Uniori, No. 2 of the InternationalTypographical Union is a ,labor organization, admitting to-member-ship employees of the Company's printing department.Produce, Poultry, Fish & Oystermen Drivers & Helpers Union,Local 929, chartered by International Brotherhood of Teamsters,'Chauffeurs,Warehousemen `& Helpers of America, is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership employees 'of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1941, I. T: U. notified the Company that it repre-sented the employees of the Company's printing department and re-quested the negotiation of. a collective bargaining agreement.The,Company expressed no unwillingness to negotiate with I. T. U., butrefused to enter into any bargaining agreement with it by ,reasonof Local 929's professed claims of representation of the Company'sprinting department employees and its threat, of a strike of theCompany's checkers.2A statement of the Regional Director, idtro-ducedinto evidence at the hearing, indicates that I. T. U. representsa substantial number of employees in the unit hereinafter found tobe appropriate 3IN. L R.B v Fainblatt,306 U S 601,revtg 98 F (2) 615(C. C A 3)setting aside,Matter of Benjamin Fainblatt and Marjorie Fainblatt,individuals, etcandInterndtionalLadies'Garment Workers'Union, Local 149,1N. L R B 864 and 4 N L R B 596;N. L R BvHearst, 102 F (2) 658 (C C. A. 9) enf'g as modifiedMatter of WilliamRandolph Hearst, et al.andAmerican Newspaper Guild,Seattle Chapter, 2 N.L R B.530;N. L R B v Levaur,Inc115 F(2) 105(C C. A. 1)enf'gMatter of Henry Levaur,IncandInternational Association of Machinists,Local #1017 (A F L), 17 N LR B1034, cert denied, 312 U S 682 ;Matter of Security Warehouse and Cold Storage CompanyandInternational Longshoremen'sand Warehlousemervs Union,Local 1-6,35 N L R B857;Matter of Graham Mill d Elevator CompanyandUnited Grain Processors,a localFederal Union of the American Federation of Grain Processors, affiliated with the AmericanFederation of Labor,40 N L R B 1289;Matter of Lloyd Hollister, Inc.andChicago Typo-graphical Union, No. 16 of International Typographical Union (nnafliated),33 N. L R. B.9822Local 929 presently represents the Company's checkersOn March 26; 1942, and subse-quent to notice of I T._U 's claim of representation of the printing department employees,Local 929 entered-into a contract With certain employer-associations in Philadelphia andthe Company covering specified classifications of production and delivery employees, includ-ing the Company's checkers.the Company and Checkers Union, Local 20642, an A F. of L. affiliate3 The Regional Director's statement shows that I T U submitted 3 preliminary mem-bership cards, 2 dated November 19, 1941, 1 dated November 24, 1941 and 1 dues cardshowing payment of dues up to and including May 1942; that 'the above cards bear thesignatures or identification of persons whose names appear on the pay loll submitted'by theCompany,which contains 4 emplo3ees in the alleged appropriate unitAt the hearing itwas established that I. T U. represented all printing department employees on the Com-pany's pay roll prior to June 20, 1942, the date upon which said emp'oyees went on strike, PHILADELPHIA TERMINALS AUCTION CO.457rWe find that a question has arisen concerning the representationof employees of the Company, within the meaning of Section -9 . (c)and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITI.T. U. requests a craft unit confined to the Company's printingdepartment. employees.Local 929, denies the appropriateness of therequested unit and contends that only an.industrial unit , on a plant-wide basis is appropriate.The Company takes no position withrespect to the appropriate unit.In addition to the printing department employees, the Companyemploys checkers, auctioneers, clerks at sales,4 supervisory, clerical,and miscellaneous employees.Considerable dissimilarity exists inthe wages, hours, and working conditions of the printing departmentemployees and all other employees of the Company, and the work ofthe former is essentially different, requiring special skill, training,and apprenticeship.There is no history of collective' bargaining forthe printing department employees and they were excluded fromLocal 929's current, exclusive bargaining contract, to which theCompany is a party.Moreover, the printing department employeeshave been traditionally within the jurisdiction of I. T. U., and Local929 has neither been designated nor authorized to act as the exclusiverepresentative of these employees.We find that the employees of the Company's printing departmentconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Since Local929made no showing of representation of any of the employeeswithin the unit found appropriate, we shall not accord Local 929 aplace upon the ballot in the election.'The parties expressed nopreference as to the pay-roll period to be used in determining eligi-bility to vote.On June 20, 1942, the printing department employeeswent on strike and the.strike was in progress at the time of the hear-ing.While the Company is presently producing, mimeographed, inplace of printed, sales catalogues, the Company has not replaced anyas hereafter discussedThe Regional Director further reported that Local 929 submittedno evidence of representation and that it informed the Regional Director that it representsnone of the employees in`the alleged unit.4These employees are also refer red to as"Junior auctioneers6ilfatter of Industrial Rayon CorporationandInternational B,otherhood of Firemen &Oilers, LocalNo52 (AFL)etc, 33 N L. R B 680 458DECISIONS' OF NATIONAL LABOR RELATIONS BOARDof the printing department employees, and at the hearing, indicatedIio disinclination to reemploy them, in the event of a disposition ofthe pending controversy.Since employees of the Company, on itspay roll next preceeding June 20, 1942, the date of the strike, retaintheir status as employees who ceased work in connection with a cur-rent labor dispute, we find that they are entitled to participate inthe selection of a bargaining representative.We shall direct that those eligible to vote in the election shall bethe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding June 20, 1942, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested-in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with PhiladelphiaTerminals Auction Co., Philadelphia, Pennsylvania, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees4in the unit found appropriate inSection IV above, who were employed by the Company during thepay-roll period immediately preceding June 20, 1942, including anysuch employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Philadelphia Typo-graphical Union, No. 2, of the International Typographical Union,for the purposes of collective bargaining. ID theMatter OfPHILADELPHIA TERMINALS AuorIoN Co.andPHILA-DELPHIA TYPOGRAPHICAL UNION, No. 2Case No. R-4173CERTIFICATION OF REPRESENTATIVESOctober 15, 1942On September 24, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.'Pursuant to the Direction of Election, an election by secretballot was conducted on October 6, 1942, under the direction andsupervision of the Acting Regional Director for the Fourth Region(Philadelphia, Pennsylvania).On October 8, 1942, the Acting Re-gional Director, acting pursuant to Article III, Section 9, of theNational Labor Relations Board Rules and Regulations-Series 2,as alnended, issued and duly served upon the parties a Report onOrdered Election.No objections to the conduct of the ballot or theReport on Ordered Election have been filed by any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total on eligibilitylist--------------------------------------4Total ballots cast ------------ !-----------------------------4Total ballots challenged------------------------------------0Total blank ballots-----------------------------------------0Total void ballots0Total valid votes counted-----------------------------------4Votes cast for Philadelphia Typographical Union No 2, Inter-national Typographical Union-----------------------------4Votes cast against Philadelphia TypographicalUnion No. 2,International Typographical-Union------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY CERTIFIEDthat Philadelphia Typographical Union, No.2, of the International Typographical Union, has been designated144 N L R. B 45444 N L R B., No. 78a459 460DECISIONSOF NATIONALLABOR RELATIONS BOARDand selected by a majority of the employees of the printing depart-ment of Philadelphia Terminals Auction Co.,Philadelphia, Penn-sylvania,as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) ofthe National Labor Relations Act, Philadelphia Typographical Union,No. 2, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.